DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 1/4/2021 in which claim 36 was amended and claims 57-59 were added.
Claims 36-59 are pending and presented for examination.
Terminal Disclaimer
The terminal disclaimers filed on 1/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 10325917 and/or 9780103 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Please file a power of attorney that gives power to the attorney who is signing the terminal disclaimers.
The disclaimer fee of $170.00 in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.
Resubmit the terminal disclaimers with the corrections made. ONE new fee is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 43 and 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13-15, 17, 19, and 20 of U.S. Patent No. 9780103. Although the claims at issue are not identical, they are not patentably distinct from each other because
As to claim 43: Claim 1 of US Patent 9780103 discloses all limitations of instant claim 43.
As to claim 47: Claim 4 of US Patent 9780103 discloses all limitations of instant claim 47.
As to claim 48: Claim 13 of US Patent 9780103 discloses all limitations of instant claim 48.
As to claim 49: Claim 13 of US Patent 9780103 discloses all limitations of instant claim 49.
As to claim 50: Claim 13 of US Patent 9780103 discloses all limitations of instant claim 50.
As to claim 51: Claim 17 of US Patent 9780103 discloses all limitations of instant claim 51.
As to claim 52: Claim 14 of US Patent 9780103 discloses all limitations of instant claim 52.
As to claim 53: Claim 13 of US Patent 9780103 discloses all limitations of instant claim 53.
As to claim 54: Claim 15 of US Patent 9780103 discloses all limitations of instant claim 54.
As to claim 55: Claim 19 of US Patent 9780103 discloses all limitations of instant claim 55.
As to claim 56: Claim 20 of US Patent 9780103 discloses all limitations of instant claim 56.

Claims 43, 44, and 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10325917. Although the claims at issue are not identical, they are not patentably distinct from each other because 
As to claim 43: Claim 1 of US Patent 10325917 discloses all limitations of instant claim 43.
As to claim 44: Claim 1 of US Patent 10325917 discloses all limitations of instant claim 44.
As to claim 46: Claim 1 of US Patent 10325917 discloses all limitations of instant claim 46.
As to claim 47: Claim 1 of US Patent 10325917 discloses all limitations of instant claim 47.
Allowable Subject Matter
Claims 36-42 and 57-59 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 36: the prior art of record fails to teach in combination an integrated structure comprising the metal comprising a composition of only metal, and including all limitations.
The closest prior art, Kawai et al (US2016/0268274 and Kawai hereinafter), discloses an integrated structure (Fig. 2) comprising: semiconductor material (20) extending through dielectric material (91), the semiconductor material comprising a first end spaced from a second end (Fig. 2; [0040]-[0041]); a metal (52 is a silicide and comprises a metal) over the first end of the semiconductor material (Fig. 6A; [0048]); and a gettering material (62) over the second end of the semiconductor material (Fig. 2; [0048]). Kawai fails to expressly disclose where the metal comprises a composition of only metal.
As to claim 57: the prior art of record fails to teach in combination an integrated structure comprising the semiconductor material having grain boundaries parallel to the parallel interior surfaces, and including all limitations.
The closest prior art, Kawai, discloses an integrated structure (Fig. 2) comprising: semiconductor material (20) extending through dielectric material (91), the semiconductor material comprising a first end spaced from a second 
As to claim 58: the prior art of record fails to teach in combination an integrated structure comprising where the gated device has Ion/Ioff characteristics within a factor of five as would occur if the semiconductor material had no metal therein, and including all limitations.
The closest prior art, Kawai, discloses an integrated structure (Fig. 2) comprising: semiconductor material (20) extending through dielectric material (91), the semiconductor material comprising a first end spaced from a second end (Fig. 2; [0040]-[0041]); a metal (52 is a silicide and comprises a metal) over the first end of the semiconductor material (Fig. 6A; [0048]); a gettering material (62) over the second end of the semiconductor material (Fig. 2; [0048]), wherein the semiconductor material (20) comprises a channel structure (Fig. 6(A); [0020) and the dielectric material (91) comprises a portion of a gated device (Fig. 6(A); [0040]). Kawai fails to expressly disclose where the gated device has Ion/Ioff characteristics within a factor of five as would occur if the semiconductor material had no metal therein.

As to claim 59: the prior art of record fails to teach in combination an integrated structure comprising where the gated device has Ion/Ioff characteristics within a factor of two as would occur if the semiconductor material had no metal therein, and including all limitations.
The closest prior art, Kawai, discloses an integrated structure (Fig. 2) comprising: semiconductor material (20) extending through dielectric material (91), the semiconductor material comprising a first end spaced from a second end (Fig. 2; [0040]-[0041]); a metal (52 is a silicide and comprises a metal) over the first end of the semiconductor material (Fig. 6A; [0048]); a gettering material (62) over the second end of the semiconductor material (Fig. 2; [0048]), wherein the semiconductor material (20) comprises a channel structure (Fig. 6(A); [0020) and the dielectric material (91) comprises a portion of a gated device (Fig. 6(A); [0040]). Kawai fails to expressly disclose where the gated device has Ion/Ioff characteristics within a factor of two as would occur if the semiconductor material had no metal therein.
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813